DETAILED ACTION
This is the first Office action on the merits based on the 16/788,492 application filed on 02/12/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-25, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/08/2020 and 09/07/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following informality:
In lines 7-8, “by placing when one or both hands” should be --- by placing one or both hands ---.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3-6, 8, 11-13, 16, 17, and 20-22 are objected to because of the following informalities:
In claim 1, lines 27-28, “the bracket axis” should be --- the fixed bracket axis ---.
In claim 3, lines 2-3, “a first elevation about the floor surface” should be --- a first elevation above the underlying horizontal floor surface ---.

In claim 3, line 4, “the floor surface” should be --- the underlying horizontal floor surface ---.
In claim 4, lines 4-5, “a stable position relative to the underlying floor surface” should be --- the stable operating position relative to the underlying horizontal floor surface ---.
In claim 5, line 2, “the sheave axis” should be --- the fixed sheave axis ---.
In claim 6, lines 4-5, “a stable position relative to the underlying floor surface” should be --- the stable operating position relative to the underlying horizontal floor surface ---.
In claim 8, line 2, “the sheave axis” should be --- the fixed sheave axis ---.
In claim 11, lines 1-2, “the bracket axis” should be --- the fixed bracket axis ---.
In claim 11, lines 2-3, “the floor surface” should be --- the underlying horizontal floor surface ---.
In claim 12, line 3, “the sheave axis” should be --- the fixed sheave axis ---.
In claim 13, line 5, “the adjustment mechanism” should be --- the resistance adjustment mechanism ---.
In claim 16, line 4, “the indicia” should be --- the different indicia ---.
In claim 17, line 5, “the floor surface” should be --- the underlying horizontal floor surface ---.
In claim 20, “selectivley” should be --- selectively ---.
In claim 21, line 23, “the floor surface” should be --- the underlying horizontal floor surface ---.

In claim 21, lines 29-30, “the higher elevation above the floor surface” should be  --- the relatively higher, second elevation above the underlying horizontal floor surface   ---.
In claim 22, line 5, “the floor surface, and” should be --- the underlying horizontal floor surface, ---.
In claim 22, line 7, “the floor surface, and” should be --- the underlying horizontal floor surface, ---.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a force receiving member operatively connected to the second end of the cord” in claim 1, lines 14-15, and claim 21, lines 15-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such corresponding structure is/are: “The carabiner 99 may be considered a force receiving member, but preferably is clipped to a more suitable force receiving member, examples of which are known in the art and/or disclosed in the incorporated references.”  Refer to the specification, as originally filed, page 10, lines 6-11.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the opposite, cord rewinding direction” in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- an opposite, cord rewinding direction ---.
Accordingly, applicant is suggested to make the following amendments:
In claim 1, lines 5-6, “a circumferential groove” should be --- a sheave circumferential groove ---.
In claim 1, line 13, “the groove” should be --- the sheave circumferential groove ---.
In claim 1, lines 24-25, “a circumferential groove” should be --- a pulley circumferential groove ---.
Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding each of claims 4 and 6, lines 1-3, the limitation “wherein the base defines a front end and a rear end, and further comprising a foot platform” (emphasis added) renders claims 4 and 6, and corresponding dependent claims 5 and 7-10, respectively indefinite because it is unclear whether or not the foot platform is a component of the base.  For example: claim 7 recites “wherein the foot platform is telescopically connected to the base” in lines 1-2; claim 9 recites “wherein the foot platform is selectively removable from the base” in lines 1-2; and claim 10 recites “wherein a fastener extends downward through overlapping portions of the foot platform and the base” in lines 1-3.  In addition, there is insufficient antecedent basis for “the Accordingly, applicant is suggested to make the following amendments:
In each of claims 4 and 6, lines 2-3, “and further comprising a foot platform” should be --- and the exercise apparatus further comprises a foot platform ---.  Refer to the specification, as originally filed, page 3, lines 1-10; page 5, lines 11-21; and page 6, line 17, through page 7, line 3.
In claim 7, line 2, “telescopically connected to the base” should be --- telescopically connected to the rear end of the base ---.
In claim 7, line 3, “forward and backward relative to the base” should be --- forward and backward relative to the rear end of the base ---.
In claim 9, line 2, “selectively removable from the base” should be --- selectively removable from the rear end of the base ---.
In claim 10, lines 2-4, “through overlapping portions of the foot platform and the base to selectively secure the foot platform in place relative to the beam” should be --- through overlapping portions of the foot platform and a central frame member of the base to selectively secure the foot platform in place relative to the central frame member of the base ---.  Refer to the specification, as originally filed, page 6, line 17, through page 7, line 3, and Figures 5b-6.
Claim 12 recites the limitation “the brake drum” in lines 3, 4, and 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the brake member ---.

In claim 18, lines 1-10, it is unclear whether or not the right and left said sheaves are the same as, different from, and/or in addition to the sheave recited in claim 1, lines 4-6.
In claim 18, lines 4-7, it is unclear whether or not the right and left said rewind mechanisms are the same as, different from, and/or in addition to the rewind mechanism recited in claim 1, lines 7-9.
In claim 18, lines 7-13, it is unclear whether or not the right and left said cords are the same as, different from, and/or in addition to the cord recited in claim 1, lines 10-20.
In claim 18, lines 10-13, it is unclear whether or not the right and left said force receiving members are the same as, different from, and/or in addition to the force receiving member recited in claim 1, lines 14-20.
In claim 18, lines 13-20, it is unclear whether or not the right and left said pulley brackets are the same as, different from, and/or in addition to the pulley bracket recited in claim 1, lines 21-29.
In claim 18, lines 13-20, it is unclear whether or not the right and left said bracket axes are the same as, different from, and/or in addition to the fixed bracket axis recited in claim 1, lines 21-22.
In claim 18, lines 16-20, it is unclear whether or not the right and left said pulleys are the same as, different from, and/or in addition to the pulley recited in claim 1, lines 23-29.
In claim 18, lines 16-20, it is unclear whether or not the right and left pulley axes are the same as, different from, and/or in addition to the pulley axis recited in claim 1, lines 21-22.
Accordingly, applicant is suggested to amend claim 18, lines 1-20, to
--- The exercise apparatus of claim 1, wherein:
the sheave comprises left and right sheaves, the left and right sheaves are rotatably mounted on the base for rotation about the fixed sheave axis;
the rewind mechanism comprises left and right rewind mechanisms, the left rewind mechanism is interconnected between the left sheave and the base, and the right rewind mechanism is interconnected between the right sheave and the base;
the cord comprises left and right cords, the left cord has a first end thereof secured to the left sheave, and the right cord has a first end thereof secured to the right sheave;
the force receiving member comprises left and right force receiving members, the left force receiving member is connected to a second end of the left cord, and the right force receiving member is connected to a second end of the right cord;
the pulley bracket for rotation about the fixed bracket axis comprises left and right pulley brackets for respective rotation about left and right fixed bracket axes, the left pulley bracket is rotatably mounted on the base for rotation about the left fixed bracket axis, and the right pulley bracket is rotatably mounted on the base for rotation about the right fixed bracket axis; and
the pulley for rotation about the pulley axis comprises left and right pulleys for respective rotation about left and right pulley axes, the left pulley is rotatably mounted 
Claim 21 recites the limitation “the drum” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a drum ---.  Refer to the specification, as originally filed, page 12, line 28, through page 13, line 2.
Claim 21 recites the limitation “the opposite, cord rewinding direction” in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- an opposite, cord rewinding direction ---.
Regarding claim 21, line 24, the limitation “a circumferential groove” renders the claim indefinite because it is unclear whether or not the limitation is the same as or different from “a circumferential groove” recited in claim 21, lines 5-6.  Accordingly, applicant is suggested to make the following amendments:
In claim 21, lines 5-6, “a circumferential groove” should be --- a sheave circumferential groove ---.
In claim 21, line 13, “the groove” should be --- the sheave circumferential groove ---.
In claim 21, line 14, “the groove” should be --- the sheave circumferential groove ---.
In claim 21, line 24, “a circumferential groove” should be --- a cord routing member circumferential groove ---.
 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 24, which directly depends from claim 21, recites the limitation “the third handlebar segment” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend claim 24 such that it directly depends from claim 22 instead of from claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris (US 2018/0001128).
Regarding claim 21, Norris discloses an exercise apparatus (Figures 1-7), comprising:
a base (the portion of the base 104 behind the rigid frame 112/200 and the guide pulleys 146; Figures 1 and 2) configured to occupy a stable operating position on an underlying horizontal floor surface (Figures 1, 2, and 7);
a sheave (the spool 205b (Figure 2; paragraphs 0070-0073) / the winding drum (presumed to be member 34 in Figure 3; paragraph 0086)) rotatably mounted on the 
a rewind mechanism (“The winding mechanism, which may be a spring, winds with the rotation of the winding drum around the winding shaft.”; paragraphs 0086 and 0041) interconnected between the sheave and the base, wherein the rewind mechanism biases the sheave in a rewinding direction relative to the base (“The winding mechanism, which may be a spring, winds with the rotation of the winding drum around the winding shaft.  As the cable is pulled out, the spring winds and gives energy to spin the winding drum and the cable to its original position when released.”; paragraphs 0086, 0088, and 0041);
a cord (the cable 136 / 204 / 36; Figures 1-3; paragraphs 0070-0073 and 0084-0088) have a first end (the winding end 140 of the cable 136 / 204 / 36; Figures 1-3; paragraph 0042), an opposite, second end (the operating end 144 of the cable 136 / 204 / 36; Figures 1-3; paragraph 0042), and cord segments disposed therebetween (the segments of the cable 136 / 204 / 36 between the winding end 140 and the operating end 144; Figures 1-3), wherein the first end is secured to the sheave (Figures 1-3; paragraphs 0042, 0061, 0069-0073, 0086, and 0088), and at least one of the cord segments is disposed inside the groove and wrapped around the sheave inside the groove (Figures 1-3, 5, and 6);
to spin the winding drum and the cable to its original position when released.”; paragraphs 0086, 0088, and 0041; emphasis added);
a cord routing member (the guide pulley 146; Figures 1, 2, and 7; paragraph 0043) connected to the base at a first elevation above the floor surface (Figures 1, 2, and 7), wherein the cord routing member defines a circumferential groove to receive and reroute at least one of the cord segments (Figures 1, 2, and 7); and
a retainer (the hoop 128 on the uppermost horizontal adjustable beam 120/202 of the rigid frame 112/200; Figures 1 and 2) connected to the base at a relatively higher, second elevation above the floor surface (Figures 1 and 2), wherein the retainer is 
Regarding claim 22, Norris further discloses a handlebar (the rigid frame 112/200 together with the horizontal adjustable beams 120/202; Figures 1 and 2) having a first handlebar segment (the left upright support member 201 of the frame 200; Figures 1 and 2), a second handlebar segment (the horizontal adjustable beam 202 at the 12-48” height; Figures 1 and 2) and a third handlebar segment (the right upright support member 201 of the frame 200 together with the horizontal adjustable beam 202 at the 60-120” height; Figures 1 and 2), wherein the first handlebar segment is connected to the base at a first handlebar elevation above the floor surface (Figures 1 and 2), and the third handlebar segment is disposed at a relatively greater, second handlebar elevation above the floor surface (the horizontal adjustable beam 202 at the 60-120” height is disposed at the relatively greater, second handlebar elevation above the floor surface Figures 1 and 2), and the second handlebar segment is rigidly interconnected between the first handlebar segment and the third handlebar segment (Figures 1 and 2), and each said handlebar segment defines at least one handgrip (the post of each hoop 128 respectively coupled to each of the pair of upright support members 201 and the horizontal adjustable beams 120/202 of the rigid frame 112/200; Figures 1 and 2) sized and configured to be grasped while extending laterally through opposite sides of a person's fist (The post of each hoop 128 is capable of providing this intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
Regarding claim 24, Norris further discloses wherein the retainer is mounted on the third handlebar segment (the hoop 128 on the uppermost horizontal adjustable beam 120/202 of the rigid frame 112/200 is mounted on the third handlebar segment (the right upright support member 201 of the frame 200 together with the horizontal adjustable beam 202 at the 60-120” height; Figures 1 and 2)).
Regarding claim 25, Norris further discloses wherein the retainer defines a cell phone receptacle (the hoop 128 on the uppermost horizontal adjustable beam 120/202 of the rigid frame 112/200 defines a receptacle capable of receiving a cell phone; Figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 2018/0001128) in view of Saltz (US 2,959,414).
Regarding claim 1, Norris discloses an exercise apparatus (Figures 1-7), comprising:

a sheave (the spool 205b (Figure 2; paragraphs 0070-0073) / the winding drum (presumed to be member 34 in Figure 3; paragraph 0086)) rotatably mounted on the base for rotation about a fixed sheave axis (the winding/coiling shaft 205a (Figure 2; paragraphs 0070-0073) / the winding shaft (presumed to be member 32 in Figure 3; paragraph 0086)), wherein the sheave defines a circumferential groove (the circumferential groove of the spool 205b / the winding drum 34 about which the cable 204 / 36 is wound; Figures 2 and 3; paragraphs 0070-0073 and 0084-0088);
a rewind mechanism (“The winding mechanism, which may be a spring, winds with the rotation of the winding drum around the winding shaft.”; paragraphs 0086 and 0041) interconnected between the sheave and the base, wherein the rewind mechanism biases the sheave in a rewinding direction relative to the base (“The winding mechanism, which may be a spring, winds with the rotation of the winding drum around the winding shaft.  As the cable is pulled out, the spring winds and gives energy to spin the winding drum and the cable to its original position when released.”; paragraphs 0086, 0088, and 0041);
a cord (the cable 136 / 204 / 36; Figures 1-3; paragraphs 0070-0073 and 0084-0088) have a first end (the winding end 140 of the cable 136 / 204 / 36; Figures 1-3; paragraph 0042), an opposite, second end (the operating end 144 of the cable 136 / 204 / 36; Figures 1-3; paragraph 0042), and cord segments disposed therebetween (the segments of the cable 136 / 204 / 36 between the winding end 140 and the operating 
a force receiving member (the ergonomic grasp 164; Figures 1 and 2) operatively connected to the second end of the cord, wherein movement of the force receiving member in a first exercise direction (pulling of the cable; paragraphs 0070-0077, 0084-0086, 0088, and 0041; Figures 1 and 2) is linked to rotation of the sheave in a cord extracting direction (the direction of the cable whereby the cable is extracted from the spool; paragraphs 0070-0077, 0084-0086, 0088, and 0041; Figures 1 and 2), and movement of the force receiving member in an opposite, second exercise direction (the direction opposite to pulling of the cable; paragraphs 0070-0077, 0084-0086, 0088, and 0041; Figures 1 and 2) allows the rewind mechanism to rotate the sheave in the opposite, cord rewinding direction (“As the cable is pulled out, the spring winds and gives energy to spin the winding drum and the cable to its original position when released.”; paragraphs 0086, 0088, and 0041; emphasis added);
a pulley bracket (the bracket attaching the guide pulley 146 to the front portion of the base 104; Figures 1, 2, and 7) mounted on the base; and
a pulley (the guide pulley 146; Figures 1, 2, and 7; paragraph 0043) rotatably mounted on the pulley bracket for rotation about a pulley axis (the axis about which the guide pulley 146 rotates; Figures 1, 2, and 7; paragraph 0043), and wherein the pulley defines a circumferential groove to receive and reroute at least one of the cord segments (Figures 1, 2, and 7).

Saltz teaches an analogous exercise apparatus (Figures 1-4 and 6) comprising a pulley bracket (the reel attachment bracket 51 comprising the pair of side walls 52, the top bridge member 54, the pair of ears 56, the bracket locking pin 58, and the back plate reel attachment tabs 59; Figures 1-4 and 6; column 3, lines 19-45) rotatably mounted (via the bracket locking pin 58; Figures 1, 3, and 6; column 3, lines 19-45) on a base (the exerciser body 19; Figures 1-3 and 6; column 2, lines 21-23) for rotation about a fixed bracket axis (the fixed axis of the bracket locking pin 58; Figures 1, 3, and 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the pulley bracket of Norris’s invention such that it is rotatably mounted on the base for rotation about a fixed bracket axis, as taught by Saltz, in order to prevent fouling of the cord upon its return (Saltz: column 3, lines 19-45).
Norris in view of Saltz teaches the invention as substantially claimed, see above, and further teaches wherein as an extracted one of the cord segments is pulled linearly from the sheave to the pulley (Norris: Figures 1 and 2), the bracket axis aligns axially with said extracted one of the cord segments (Saltz: Figure 6).
Regarding claim 3, Norris further discloses wherein the pulley bracket is disposed at a first elevation about the floor surface, and the sheave axis is disposed at a relatively greater, second elevation above the floor surface (Figures 1, 2, and 7).
Regarding claim 4, Norris further discloses wherein the base defines a front end (the end of the base 104 farthest from the rigid frame 112, wherein the front and forward 
Regarding claim 5, Norris further discloses wherein the pulley bracket is disposed rearward (rearward is defined out of the page; Figures 1 and 2) of the sheave axis and forward (forward is defined into the page; Figures 1 and 2) of the foot platform (Figures 1 and 2).
Regarding claim 6, Norris further discloses wherein the base defines a front end (the end of the base 104 farthest from the rigid frame 112, wherein the front and forward are defined as into the page; Figure 1) and a rear end (the portion of the base 104 that ends behind the rigid frame 112 and the guide pulleys 146, wherein the rear and rearward are defined as out of the page; Figure 1), and further comprising a foot platform (the portion of the base 104 that begins at the rigid frame 112 and the guide pulleys 146 and extends to the facing edge of the base 104 (opposite the end of the base 104 farthest from the rigid frame 112); Figures 1 and 7) connected to the rear end and configured and arranged to occupy a stable position relative to the underlying floor surface (Figures 1, 2, and 7).

Regarding claim 11, Norris in view of Saltz teaches the invention as substantially claimed, see above, and further teaches wherein the bracket axis defines an angle of forty-five degrees relative to the floor surface (Saltz teaches that the fixed bracket axis is capable of defining an angle of forty-five degrees relative to the underlying horizontal floor surface since the base of Saltz’s invention (the exerciser body 19; column 2, lines 21-23; Figure 6) “can be placed flat on the floor with the user standing over the exerciser 10 and manipulating the handles 14 in a wide variety of directions.”; column 2, lines 21-23; Figure 6).
Regarding claim 12, Norris further discloses a brake member (the coupling mechanism (32/33; Figures 3 and 4; paragraphs 0085-0091) for selective coupling to the resistance power mechanism 206; Figures 1-4; paragraphs 0085-0091) rotatably mounted on the base for rotation about the sheave axis (when the coupling mechanism (32/33; Figures 3 and 4; paragraphs 0085-0091) is coupled to the resistance power shaft of the resistance power mechanism; Figures 3 and 4; paragraphs 0085-0091), wherein the sheave is linked to the brake drum in a manner that constrains the brake drum to rotate with the sheave in the cord extracting direction (when the coupling mechanism (32/33; Figures 3 and 4; paragraphs 0085-0091) and thereby the winding shaft is coupled to the resistance power shaft of the resistance power mechanism; Figures 3 and 4; paragraphs 0085-0091), and allows the sheave to rotate relative to the 
Regarding claim 13, Norris further discloses a resistance adjustment mechanism (the robotic motor 148 together with the computer controller 158 (paragraphs 0044-0047) are selectively coupled to the coupling mechanism (paragraphs 0085-0091)) connected to the brake member, and a resistance display (“The computer controller 158 may be a laptop, a desktop computer or a portable computer or any other computing device.”; paragraph 0044) connected to the resistance adjustment mechanism, wherein the resistance display displays different indicia as a function of how the adjustment mechanism is currently set (paragraphs 0044-0047).
Regarding claim 18, as can best be understood (refer to the 35 U.S.C. § 112(b) rejections of claim 18, see above), Norris in view of Saltz teaches the invention as substantially claimed, see above, and further teaches wherein:
the sheave comprises left and right sheaves (Norris: Figures 1 and 2), the left and right sheaves are rotatably mounted on the base for rotation about the fixed sheave axis (Norris: Figures 1 and 2);
the rewind mechanism comprises left and right rewind mechanisms (Norris: Figures 1 and 2; paragraphs 0085-0091), the left rewind mechanism is interconnected between the left sheave and the base, and the right rewind mechanism is interconnected between the right sheave and the base (Norris: Figures 1 and 2; paragraphs 0085-0091);

the force receiving member comprises left and right force receiving members (Norris: Figures 1 and 2), the left force receiving member is connected to a second end of the left cord (Norris: Figures 1 and 2), and the right force receiving member is connected to a second end of the right cord (Norris: Figures 1 and 2);
the pulley bracket for rotation about the fixed bracket axis comprises left and right pulley brackets for respective rotation about left and right fixed bracket axes (Norris: Figures 1, 2, and 7; Saltz: Figures 1-4 and 6), the left pulley bracket is rotatably mounted on the base for rotation about the left fixed bracket axis (Norris: Figures 1, 2, and 7; Saltz: Figures 1-4 and 6), and the right pulley bracket is rotatably mounted on the base for rotation about the right fixed bracket axis (Norris: Figures 1, 2, and 7; Saltz: Figures 1-4 and 6); and
the pulley for rotation about the pulley axis comprises left and right pulleys for respective rotation about left and right pulley axes (Norris: Figures 1, 2, and 7), the left pulley is rotatably mounted on the left pulley bracket for rotation about the left pulley axis (Norris: Figures 1, 2, and 7), and the right pulley is rotatably mounted on the right pulley bracket for rotation about the right pulley axis (Norris: Figures 1, 2, and 7).
Regarding claim 20, Norris further discloses a handlebar (the rigid frame 112/200 together with the horizontal adjustable beams 120/202; Figures 1 and 2) mounted on .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 2018/0001128) in view of Saltz (US 2,959,414), and further in view of Wilkinson (US 2004/0043873).
Regarding claim 2, Norris in view of Saltz teaches the invention as substantially claimed, see above, but fails to disclose: wherein the base includes a housing that defines an opening, and the sheave is disposed inside the housing, and the pulley is disposed outside the housing, and said extracted one of the cord segments extends through the opening from the sheave to the pulley.
Wilkinson teaches an analogous exercise apparatus (Figures 1C-2B; paragraph 0101) comprising a base (the base of the treadmill together with the reel 112/12; Figure 1C) that includes a housing (the housing 201, 202 of the reel 112/12; Figures 1C-2B; paragraph 0093) that defines an opening (the opening 230 in the housing 201, 202 of the reel 112/12; Figures 1C-2B; paragraph 0093), and a sheave (the spool 207; Figures 1C-2B; paragraph 0093) is disposed inside the housing, and a pulley (the pulleys 214; Figure 1C; paragraph 0101) is disposed outside the housing, and an extracted one of cord segments (the extracted segments of the cable 217; Figures 1C-2B) extends through the opening from the sheave to the pulley (Figures 1C-2B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base of Norris’s invention modified in view of Saltz such that it includes a housing that defines an .

Allowable Subject Matter
Claims 7, 9, 10, 14-17, 19, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Norris (US 2018/0001128); Saltz (US 2,959,414); Wilkinson (US 2004/0043873)) fails to teach or render obvious an exercise apparatus in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the foot platform is telescopically connected to the base for selective movement forward and backward relative to the base (claim 7);

wherein a fastener extends downward through overlapping portions of the foot platform and the base to selectively secure the foot platform in place relative to the beam (claim 10);
wherein the resistance display includes a circular disc having a disc diameter, and the sheave defines a sheave diameter that is less than the disc diameter (claim 14);
wherein the resistance display includes a circular disc having a disc diameter, and the brake member defines a brake diameter that is less than the disc diameter (claim 15);
wherein the resistance display includes at least a portion of a disc overlying at least a portion of the brake member and having an upwardly facing surface that bears the indicia (claim 16);
wherein the brake member is disposed above the floor surface, and the resistance display is disposed above the brake member, and the adjustment knob is disposed above the resistance display (claim 17);
a handlebar rotatably mounted on the base for selective rotation between a deployed orientation, extending generally vertically upward from the base, and a storage orientation, wherein all of the handlebar is disposed beneath an uppermost portion of the base (claim 19); and
wherein the handlebar is rotatably mounted on the base for selective rotation between a deployed orientation, wherein the handlebar extends generally vertically upward from the base, and a storage orientation, wherein the handlebar is entirely beneath an uppermost portion of the base (claim 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784